 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Leland Harris Clark,                                 No. CV-18-02847-PHX-RM
10                   Petitioner,                          ORDER
11   v.
12   Attorney General of the State of Arizona, et
     al.,
13
                     Respondents.
14
15          On June 3, 2019, Magistrate Judge Leslie A. Bowman issued a Report and
16   Recommendation (Doc. 18) recommending that this Court enter an order denying
17   Petitioner Leland Harris Clark’s Petition for a Writ of Habeas Corpus (Doc. 1). No
18   objections to the Report and Recommendation were filed.
19          A district judge must “make a de novo determination of those portions” of a
20   magistrate judge’s “report or specified proposed findings or recommendations to which
21   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule 72(b)
22   of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is filed, the
23   court need only satisfy itself that there is no clear error on the face of the record in order to
24   accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b) advisory
25   committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170 F.3d 734,
26   739 (7th Cir. 1999) (“If no objection or only partial objection is made, the district court
27   judge reviews those unobjected portions for clear error.”); Prior v. Ryan, CV 10-225-TUC-
28   RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for clear error
 1   unobjected-to portions of Report and Recommendation).
 2          The Court has reviewed Judge Bowman’s Report and Recommendation, the parties’
 3   briefs, and the record.      The Court finds no error in Judge Bowman’s Report and
 4   Recommendation.
 5          Accordingly,
 6          IT IS ORDERED that the Report and Recommendation (Doc. 18) is accepted and
 7   adopted in full.
 8          IT IS FURTHER ORDERED that the Petition Writ of Habeas Corpus Pursuant to
 9   28 U.S.C. § 2254 (Doc. 1) is dismissed. The Clerk of Court is directed to enter judgment
10   accordingly and close this case.
11          IT IS FURTHER ORDERED that, pursuant to Rule 11 of the Rules Governing
12   Section 2254 Cases, the Court declines to issue a certificate of appealability, because
13   reasonable jurists would not find the Court’s ruling debatable. See Slack v. McDaniel, 529
14   U.S. 473, 478, 484 (2000).
15          Dated this 20th day of November, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
